        Case 6:19-cv-00532-ADA Document 14 Filed 10/30/19 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION
UNILOC 2017 LLC                           §
                                          §     CIVIL NO:
vs.                                       §     WA:19-CV-00532-ADA
                                          §
APPLE INC.                                §

               ORDER SETTING MARKMAN HEARING
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING in Courtroom 5, on the Sixth Floor, United States Courthouse, 501
West Fifth Street, Austin, TX, on Friday, April 24, 2020 at 09:30 AM.

       IT IS SO ORDERED this 30th day of October, 2019.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
